DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, prior art of record US 2016/0363781 (“Wu”) and US 2018/0314064 (“Kasuzumi”) teach:
Liquid crystal glasses (e.g., paragraph [0090] of Kasuzumi, suggesting glasses configured as wearable devices as an implementation of the described display or other displays), comprising: 
(referring to Fig. 3 of Wu) a first substrate 300 and a second substrate 200 opposite to each other; a first electrode 310 on a side of the first substrate facing the second substrate; a second electrode 210 on a side of the second substrate facing the first substrate and on a side of the first electrode distal to the first substrate; a liquid crystal layer 400 between the first electrode and the second electrode; a lens unit (Fresnel lens, including 431/432, paragraphs [0010] and [0050]) between the second electrode and the liquid crystal layer and comprising a valid area (curved area) and an invalid area (boundary between two lobes 431/432, e.g., paragraph [0010]), one of the valid area and the invalid area being configured to converge to a collimated light beam through refraction, and the other of the valid area and the invalid area being configured to diverge a parallel light beam through refraction (e.g., illustrated in Fig. 3, where the invalid area is not specifically “configured” to 
(still referring to Fig. 3 and its corresponding description in Wu) a light leakage elimination element 421–424 between the second electrode and the lens unit, an orthographic projection of the light leakage elimination element on the second substrate at least partially overlapping with an orthographic projection of the invalid area on the second substrate (Fig. 3 and paragraphs [0050] and [0052]), 
and a light blocking element on a side of the liquid crystal layer distal to the second electrode and configured to prevent light passing through the light leakage elimination element and the invalid area from being emitted out of the liquid crystal glasses (where Kasuzumi, e.g., Figs. 7–9 and their corresponding descriptions, teaches light leakage elimination element configurations, to include a light blocking element 61 in Fig. 9, which would have been an obvious addition to Wu to further control light emission at the transition area between adjacent Fresnel lens portions).

However, the combination of prior art of record fails to disclose, in combination with the above and taken as a whole:
the light leakage elimination element comprising a wire grid polarizer and a half-wave plate stacked in sequence in a direction away from the second electrode.

Regarding Claim 15, similar to Claim 1 above, the prior art of record fails to disclose, in combination with the remaining features of Claim 15, taken as a whole:
the light leakage elimination element comprises a wire grid polarizer and a half-wave plate stacked in sequence in a direction away from the second electrode.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RYAN CROCKETT/Primary Examiner, Art Unit 2871